Case 1:20-cv-03510-RM-SKC Document 34 Filed 06/23/21 USDC Colorado Page 1 of 4




                          UNITED STATES DISTRICT COURT
                         DISTRICT OF COLORADO AT DENVER

   ----------------------------------------------------------------X
   JOHN E. AUGSPURGER D.D.S.

                                       Plaintiff                       Case No:

                                                                       1:20-cv-03510-RM-SKC
                        vs.


   Thomas Pyne DDS in his official capacity ET.AL.

                                         Defendants.
  ----------------------------------------------------------------X

           PLAINTIFF'S UNOPPOSED MOTION TO FILE DOCUMENT
            NO. 33 AND EX 1 ATTACHED UNDER SEAL PURSUANT
                        TO LOCAL CIVIL RULE 7.2.

           COMES NOW the Plaintiff by his undersigned attorney and hereby moves

  this Court pursuant to Local Civil Rule 7.2 for an order allowing the Plaintiff to

  file Docket Doc. 33 – Plaintiff's Affidavit in Opposition to Motion to Dismiss and

  EX 1 annexed thereto under seal.

           1.    Plaintiff is asking the Court to provide a Level 1 restriction to limit

  the view of the document to the parties and to the Court in accordance with LCR

  7.2(b)

           2.    In accordance with the provisions of LCR 7.2(c) and in support of this

  motion plaintiff sets forth as follows:




                                                   1
Case 1:20-cv-03510-RM-SKC Document 34 Filed 06/23/21 USDC Colorado Page 2 of 4




        (i)     The document for which the restriction is sought is docket doc. 33 –

  Plaintiff's affidavit in opposition to Motion to Dismiss and attachment 1 – EX to

  Plaintiff's Affidavit in opposition of Motion to Dismiss.

        (ii)    The interest to be protected is patient JR' confidentiality interest in her

  healthcare dental records. Although the Plaintiff redacted all identifying information

  in EX 1 and the public cannot discern whom the dental records belong to, in EX A

  to their memorandum the defendants disclosed the full name of the patient thereby

  inadvertently exposing her identity. A patient's dental records and procedures and

  not matters of public interest and are protected by confidentiality privilege of the

  HIPAA regulations and of the Colorado privacy laws. The dental record of patient

  JR is not a matter of public interest.

        (iii)   Although the patient's dental records have been redacted in accordance

  with the redaction rules of this Court in order to avoid the disclosure of the patient's

  identity, restricted access to EX 1 to Doc. 33 referencing EX1 is necessary to protect

  the confidential information in the dental record as paraphrased in Plaintiff's

  affidavit. The restriction of the exhibit itself will not suffice as the contents of the

  same are set forth in Plaintiff's affidavit. Therefore both Doc. 33 and the exhibit must

  have restricted access. The submission of the dental records alongside Plaintiff's

  affidavit is necessary to address the issue of bad faith prosecution vis a vis




                                              2
Case 1:20-cv-03510-RM-SKC Document 34 Filed 06/23/21 USDC Colorado Page 3 of 4




  defendants' expert report EX A to the motion to deimsis, submitted in support of the

  motion to dismiss.

        (iv)   Plaintiff is seeking Level 1 restriction of Doc. 33 and EX 1.


                       D.C. COLO. LCiv.R 7.1(a) Certification

        In accordance with D.C.COLO. L. Civ. R 7.1(b)(2), undersigned counsel

  conferred with Defendants' counsel on June 20, 2021, by email before filing this

  Motion. Defendants are not opposing the relief sought in this motion and will not

  oppose the same.

  Dated: June 23, 2021
                                                      Attorney for the Plaintiff
                                                      /s/ Jacques G. Simon
                                                      JACQUES G. SIMON
                                                      ATTORNEY AT LAW
                                                      200 Garden City Plaza
                                                      Suite 301
                                                      Garden City, NY 11530
                                                      Phone: 516-378-8400
                                                      Fax: 516- 559-7009
                                                      Email:jgs@jacquessimon.com




                                            3
Case 1:20-cv-03510-RM-SKC Document 34 Filed 06/23/21 USDC Colorado Page 4 of 4




                          CERTIFICATE OF SERVICE:

        On June 23, 2021 I caused the within motion to be served upon the

  undersigned attorneys for the defendants by filing the same with the ECF document

  filing system of the US District Court District of Colorado which in turn

  automatically served the same document on the attorney for the defendants.


  Attorney for the defendants
  Daniel Snow Esq.,
  DANIEL B. SNOW #49821*
  Assistant Attorney General
  Business & Licensing
  Attorneys for the Colorado Dental Board
  1300 Broadway, 8th Floor
  Denver, Colorado 80203
  Telephone: 720-508-6380 FAX: 720-508-6037
  E-Mail: Daniel.snow@coag.gov


                                              /s/ Jacques G. Simon




                                          4
